S Allowable Subject Matter
Claims 1-8, 11-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a covered container with cyrosprouts including a container with a membrane, seeds disposed on the membrane, and water in the container. The container further having a lid covering the container and forming air permeable seal between the lid and the container, specifically wherein the permeability to air in the covered container consists of permeability though the air permeable seal between the lid and the container. 
The prior art of record, Lamlee ( US 4135331) teaches a similar covered container including a membrane, seeds, and an air permeable seal, however, Lamlee fails to teach the permeability to air in the covered container consists of permeability though the air permeable seal between the lid and the container since Lamlee includes an upper seal 24. 
The further prior art of record Monson (US 4291493) teaches a similar covered container for seeds including an air permeable seal (air flow between the double walls, abstract), however, Monson again fails to teach the permeability to air in the covered container consists of permeability though the air permeable seal between the lid and the container since Monson includes slits 36 in the top of the container.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619